          Case 1:17-cr-00684-ER Document 242 Filed 05/22/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    May 22, 2019

BY ECF

The Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Emanuel Richardson, 17 Cr. 684 (ER)


Dear Judge Ramos:

        Sentencing in the above-captioned matter is scheduled for May 30, 2019 at 11:00 a.m.
The Government’s submission is currently due on Thursday, May 23. The Government writes to
request an extension until Friday, May 24 to file its sentencing submission. The defendant filed
his sentencing submission on Monday, May 20, and in light of the late filing of the defendant’s
submission, the Government requests an additional day to complete its submission.

                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                     By:
                                            ________/s/_______________________
                                            Robert L. Boone/Noah Solowiejczyk
                                            Eli J. Mark
                                            Assistant United States Attorneys
                                            (212) 637-2208/2473/2431

cc: Defense counsel (by ECF)
